DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokota et al., US-PGPUB 2017/0269131 (hereinafter Yokota) (cited by the Applicant)

          Regarding Claims 1, 8 and 16. Yokota discloses alerting of removal of a modular communication card from a utility meter (Paragraph [0022], various type of utility meters; Paragraph [0051], notified of tamper detection when the communication hub has been detached; Figs. 1-11), comprising: 

monitoring, at a modular communication card configured to send communications on behalf of a utility meter, a power fail signal received from a card of the utility meter (Paragraph [0040], reports power failure detection to server); 
monitoring, at the modular communication card, a power supply signal, wherein the power supply signal supplies power to components of the modular communication card while the modular communication card is installed on the utility meter (Fig. 1; Paragraph [0019], when the communication hub properly installed, power supplied from the power meter to communication hub); 
detecting a change in the power fail signal, wherein the change in the power fail signal indicates a loss of power (Paragraph [0040], voltage of DC 12V line gradually decreases, GP1 change from Low to High; Paragraph [0051], power meter interrupted and MT-PR change from Low to High); detecting that the power supply signal is outside an operational voltage range (Paragraph [0040], DC 12 V line gradually falls below threshold; Paragraph [0051]); 
responsive to the change in the power fail signal and the power supply signal being outside the operational voltage range, determining that the modular communication card has been removed from the utility meter (Paragraph [0049]; Figs. 4 and 10); 
and transmitting, by a radio of the modular communication card, an alert indicating the removal of the modular communication card from the utility meter (Fig. 10, detection of power failure; Paragraph [0029], notify power failure using 2G/3G device or RF mesh device; Paragraph [0051], notified of tamper detection.)

          Regarding Claim 2. Yokota discloses charging, at the modular communication card, a supercapacitor using power received from the power supply signal while the modular communication card is installed on the utility meter (Paragraph [0023], super-capacitor 26)

          Regarding Claim 3. Yokota discloses responsive to the removal of the modular communication card from the utility meter, enabling operation of a boost circuit on the modular communication card; and responsive to the power supply signal being outside the operational voltage range, supplying, by the supercapacitor and the boost circuit, a boosted voltage to the radio of the modular communication card (Paragraph [0025], boosted to 2G/3G device)

          Regarding Claim 4. Yokota discloses down-converting a voltage output of the supercapacitor to provide a down-converted voltage output to the radio of the modular communication card (Paragraph [0023], transformed via transformer, as an example, 12V supplied from the power meter to 4.2-volt output)

          Regarding Claims 5 and 14. Yokota discloses transmitting one or more additional alerts indicating the removal of the modular communication card from the utility meter, until the supercapacitor lacks energy to support another alert (Paragraph [0029])

          Regarding Claims 6, 12 and 19. Yokota discloses detecting a second change in the power fail signal, wherein the second change in the power fail signal occurs prior to the change in the power fail signal and indicates a second loss of power prior to the loss of power (Paragraph [0040], GP1 changed from Low to High, and remained at High predetermined number of times prior to Last Gasp operation for the case of power failure not related to tamper detection. Thus, the second change in the power fail signal is due to power failure not involving tamper detection, followed later by the power fail signal due to tamper detection);
detecting that the power supply signal is within the operational voltage range (Paragraph [0029], Paragraph [0034], Paragraph [0044], Vsys maintained); responsive to the second change in the power fail signal and the power supply signal being within the operational voltage range, determining that a power outage has occurred at the utility meter; and transmitting, by the radio of the modular communication card, a second alert indicating the power outage at the utility meter (Paragraph [0040], notify of power failure not due to tamper detection); For the situation with communication hub first removed[Wingdings font/0xE0]notify[Wingdings font/0xE0]recovery by reattaching the communication hub-[Wingdings font/0xE0] communication hub removed at a later date,[Wingdings font/0xE0]notify, also reads on the claim);; 

          Regarding Claim 7. Yokota discloses charging, at the modular communication card, a supercapacitor using power received from the power supply signal while the modular communication card is installed on the utility meter (Paragraph [0023]); responsive to the power outage at the utility meter, enabling operation of a boost circuit on the modular communication card; and responsive to the power supply signal falling outside the operational voltage range, supplying, by the supercapacitor and the boost circuit, a boosted voltage to the radio of the modular communication card (Paragraph [0025])

          Regarding Claim 9. Yokota discloses a supercapacitor; and a charging circuit configured to charge the supercapacitor when the modular communication card is installed on the device, wherein the controller is further configured to monitor a voltage associated with the supercapacitor and to control the charging circuit to charge the supercapacitor until the voltage reaches a threshold voltage (Paragraph [0023], super-capacitor 26 to Vsys).

          Regarding Claims 10 and 17. Yokota discloses a supercapacitor; and a charging circuit configured to charge the supercapacitor when the modular communication card is installed on the utility meter Paragraph [0023], super-capacitor 26); wherein the controller is further configured to: monitor a voltage associated with the supercapacitor; control the charging circuit to charge the supercapacitor until the voltage reaches a threshold voltage (Paragraph [0023], charging to Vsys); and enable the charging circuit to charge the supercapacitor while the modular communication card is installed on the utility meter, responsive the power fail signal being in a first state and the power supply signal being within an operational voltage range (Paragraph [0068], [0070]; [0076])

          Regarding Claim 11. Yokota discloses a boost circuit configured to provide a boosted voltage to the radio by boosting a voltage output of the supercapacitor; wherein the controller is further configured to enable operation of the boost circuit responsive to the change in the power fail signal and the power supply signal being outside the operational voltage range (Paragraph [0025])

          Regarding Claim 13. Yokota discloses a boost circuit configured to provide a boosted voltage to the radio by boosting a voltage output of the supercapacitor; wherein the controller is further configured to enable operation of the boost circuit responsive to the power outage (Paragraph [0025]).


          Regarding Claim 15. Yokota discloses the device is a utility meter (Paragraph [0022]) and wherein the radio transmits the alert to a headend system of the utility meter (Paragraph [0029], notify of power failure; Paragraph [0051], notify of tamper detection)

          Regarding Claim 18. Yokota discloses a boost circuit configured to provide a boosted voltage to the radio by boosting a voltage output of the supercapacitor; wherein the controller is further configured to enable operation of the boost circuit responsive to the modular communication card being removed from the utility meter (Paragraph [0025], 12V is cutoff by power failure or communication hub removed)

          Regarding Claim 20. Yokota discloses the controller of the modular communication card is further configured to enable operation of the boost circuit to provide the boosted voltage to the radio, responsive to the power supply signal being outside the operational voltage range (Paragraph [0025], boosted to 2G/3G device)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chamarti et al., US-PGUB 20130119974 “Tamper detection in utility meter”
Davis, US Pat No. 6362745 “Tamper Signal Detection Method For Electric Meters”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HYUN D PARK/Primary Examiner, Art Unit 2865